Citation Nr: 1429052	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-42 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals of a stab wound.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Slovick, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2011, the Veteran withdrew his request for a hearing before the Board.  

In March 2013, the Board remanded the claim for increase for further development.  

While on appeal in a rating decision in April 2013, the RO granted service connection for anxiety disorder.  As the benefit was granted, the claim is no longer on appeal.  

The claim for increase is REMANDED to an Agency of Original Jurisdiction. 


REMAND

In its remand in March 2013, the Board directed that the Veteran be afforded a VA examination.  The examination was conducted in April 2013 and the VA examiner stated that an abdominal disorder was less likely than not proximately due to or the result of the service-connected stab wound, because there is no documentation to support additional abdominal disability.

As it is unclear whether the correct facts were before the VA examiner, additional development under the duty to assist is needed. 



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf, any private medical records, pertaining to an abdominal condition due to the service-connected stab wound.  

2.  Obtain the VA reports of abdominal CT scans in 2008 or 2009 and in June 2010 and a MRI in April 2010 and any report of a surgical consultation.  

3.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine: 

After a review of the CT scans and MRI and surgical consultation, if available, whether the Veteran has additional abdominal disability due to the service-connected stab wound. 

The Veteran's file must be provided to the VA examiner for review.  

4.  After the above development adjudicate the claim.  If the benefit is denied, provide the Veteran and his representative a supplemental statement of the case to and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



